UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7045



CLIFTON H. RICHARDSON,

                                             Plaintiff - Appellant,

          versus

VIRGINIA DEPARTMENT OF CORRECTIONS; J. A.
SMITH, Sergeant; SERGEANT BERRY; M. LEFEVER,
Ms.; RUFUS FLEMING, Warden; R. A. YOUNG,
Regional Director; A. C. DOWNS, Reporting
Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-706)


Submitted:   September 20, 1996           Decided:   October 2, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton H. Richardson, Appellant Pro Se. Jill Theresa Bowers,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to vacate judgment filed pursuant to Federal Rule of Civil

Procedure 60(b)(1) and denying his request for an extension of the

appeal period. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Richardson v. Virginia Dep't of
Corr., No. CA-95-706 (E.D. Va. May 28, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2